Citation Nr: 1723508	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an excess of 9 months and 21 days of eligibility for payment of educational benefits under Chapter 33 (Post-9/11 GI Bill).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Muskogee Education Center).  The Veteran resides in South Carolina.  

The claim was remanded by the Board in March 2015 for evidentiary development.  All actions required by the remand have been accomplished.  

The Veteran appeared at a Videoconference hearing in February 2014.  A transcript is of record.  


FINDING OF FACT

Prior to the award of benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), the Veteran had used 38 months and 9 days of educational benefits under Chapter 35, Title 38, United States Code (Dependents' Educational Assistance); she was entitled to 48 total months of education benefits, which amounted to 9 months and 21 days of entitlement under the Post-9/11 GI Bill.  


CONCLUSION OF LAW

The criteria for entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code, beyond the remaining days of full-time benefits of 9 months and 21 days at the time of election to use Chapter 33 benefits, have not been met. 38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. § 21.4020 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served in the Army from July 2005 to September 2006.  She was discharged on account of a service-connected disability, and the Board, in a March 2015 decision, determined that she was eligible for payment of benefits under Chapter 33 at the 100 percent rate.  

The Veteran contended that, at the time of the award of benefits under Chapter 33, she should have been awarded more than 9 months and 21 days of entitlement.  Essentially, she contends that previous educational expenses were paid under Chapter 35, which pertains to Dependents' Educational Assistance (DEA).  In other words, that those benefits accrued on account of her father's service, and as she had Army service in her own right, she should be entitled to the payment of benefits irrespective of payments paid in the past as due to the service her father rendered.  She contends that the full 36 months of eligibility under Chapter 33 should be applied in her case.  Unfortunately, the Board must disagree.  

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under the Post-9/11 GI Bill, subject to the provisions of 38 C.F.R. § 21.4020 of this section.  38 C.F.R. § 21.9550 (a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  There is no provision that entitles the individual to additional periods of entitlement under the Post-9/11 GI Bill in addition to the 48 total months of combined benefits.  38 C.F.R. §§ 21.4020, 21.9550(b)(1). 

Prior to entering active duty, the Veteran used Chapter 35 DEA benefits from August 2004 to May 2005 at Coker College.  She then entered active service; however, subsequent to her discharge in September 2006, she continued to use Chapter 35 benefits at Horry-Georgetown Technical College, Central Carolina Technical College, and the University of South Carolina-Upstate, until December 2010.  The total usage of benefits under Chapter 35 from 2004 to 2010 was 38 months and 9 days.  At that time, she had 9 months and 21 days of total entitlement remaining.  The Veteran began using Chapter 33 benefits in June 2012, and the entitlement was exhausted in July 2013 (the 9 months and 21 days had been expended).  The RO has provided an accounting of used entitlement, which is of record and has not been disputed by the Veteran.  In sum, it is clear that an aggregate total of 48 months of educational benefits was paid to the Veteran, and that there is no additional entitlement (48 months total under Chapter 33 less the previously used Chapter 35 benefits).  38 C.F.R. §§ 21.4020 (a), 21.9550(a). 

There are limited exceptions to this 48 month maximum, such as for those individuals receiving VA educational assistance pursuant to a rehabilitation program or pursuant to Survivors' and Dependents' educational assistance.  See 38 C.F.R. § 21.4020(b) (providing a possible extension beyond 48 months for Chapter 31, Title 38 benefits in certain circumstances) and Pub. L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2016) (amending 38 U.S.C.A. § 3695 and providing a period of 81 months for Chapter 35, Title 38 benefits in certain circumstances).

The Veteran in this case, however, is not claiming that she should be entitled to additional payment under Chapter 35 (despite her previous entitlement to benefits under this provision).  Rather, it is the Veteran's contention that she should be paid Chapter 33 benefits for the entire 36-month period normally applicable under that legal provision irrespective of the 48-month maximum period of eligibility for combined benefits usage.  Chapter 33 entitlement is, as noted, not subject to any exceptions regarding the 48-month maximum allowable entitlement provision.  38 C.F.R. §§ 21.4020.  As such, as a matter of law, the claim must be denied.  








ORDER

Entitlement to an excess of 9 months and 21 days of eligibility for payment of educational benefits under Chapter 33 (Post-9/11 GI Bill) is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


